Case 1:20-cv-03441-PAE-SLC Document 33-8 Filed 10/29/20 Page 1 of 2
10/29/2020                                  BisnowDocument
                   Case 1:20-cv-03441-PAE-SLC      Media Mail - Bisnow
                                                                  33-8/ Emerald
                                                                          Filed Creek Capital
                                                                                   10/29/20   Page 2 of 2


                                                                                        Chris Bushnell



  Bisnow / Emerald Creek Capital
  Rebecca Jurbala                                                                                            Wed, Oct 28, 2020 at 7:50 PM
  To: Chris Bushnell

    Hi Chris,

    We stopped doing business with Bisnow because we received emails from Thomas Lopez Pierre accusing Bisnow of
    inappropriate conduct.

    Best,

    Rebecca Jurbala
    Head of Marketing
    Emerald Creek Capital
    575 Lexington Ave, Suite 3120
    New York, NY 10022

    www.emeraldcreekcapital.com




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1681841457976372609&simpl=msg-f%3A1681841457976372609   1/1
